Citation Nr: 0944918	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastro-intestinal 
disorder.

4.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1954 and from January 1955 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the above claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a cardiovascular 
disorder, hypertension, and a gastro-intestinal disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record that the 
Veteran has a current right ear hearing loss disability as 
defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in November 2005 and January 2006, the 
Veteran was notified of the information and evidence 
necessary to substantiate his claims.  VA told the Veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  With respect to the Dingess notice 
requirements, requisite notice was provided to the Veteran in 
the November 2005 correspondence referenced above.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records, VA medical records, and private medical 
treatment records have been obtained.  

As will be discussed below, the service connection claim is 
being denied on the basis that no competent medical evidence 
that the Veteran has a current right ear hearing loss 
disability that is related to his period of active service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
evidence to demonstrate that the Veteran's asserted right ear 
hearing loss is related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002). Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.  Thus, the duties to notify 
and assist have been met, and no further action is necessary 
under the mandates of the VCAA.    

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); see also 38 C.F.R. § 3.303(d) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is 
from zero to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  Id., at 159.

The Veteran underwent a number of audiological examinations 
during his periods of active service.  Reports of medical 
examination dated in December 1954 and January 1955 show that 
whispered voice evaluation of the Veteran's hearing was 
15/15, bilaterally.

The Veteran's right ear hearing acuity was also evaluated in 
May 1956, April 1957, March 1958, August 1959, and November 
1960.  In no report were any of the threshold levels in any 
of the pertinent frequencies 40 decibels or greater, nor were 
the thresholds for at least three of these frequencies 26 
decibels or greater.

Subsequent to service, in his October 2005 Veteran's 
Application For Compensation And/Or Pension (VA Form 21-526), 
the Veteran indicated that he had hearing loss of the right 
ear.  There are no post-service treatment records regarding a 
right ear hearing loss disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing loss disability for VA purposes.  That 
regulation prohibits a finding of hearing loss disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hertz are all less than 40 decibels and at least three 
of those threshold levels are 25 decibels or less.  Hensley, 
5 Vet. App. at 160.

In order for the Veteran to be granted service connection for 
right ear hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  While there is 
evidence of some right ear hearing loss during service, the 
service treatment records do not reveal audiometric testing 
which demonstrates the pertinent level of hearing loss 
required by regulation to constitute a disability.  
Additionally, subsequent to service, there is no competent 
medical evidence of record suggesting that the Veteran has a 
current right ear hearing loss disability.

The medical evidence of record does not show that any 
audiometric examination revealed a threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of 40 
decibels, thresholds for at least three frequencies at 26 
decibels or greater or greater, nor any speech recognition 
scores less than 94 percent at any time either during or 
after service.  As noted above, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board recognizes the Veteran's contention that he has 
right ear hearing loss as a result of his period of active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of right ear hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a right ear hearing loss disability) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with right ear hearing loss)  
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and any current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current right ear hearing loss disability that is related to 
service is not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

For the reasons and bases provided above, the preponderance 
of the evidence is against the claim for service connection 
for right ear hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.


ORDER

Service connection for hearing loss of the right ear is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a cardiovascular disorder, 
hypertension, and a gastro-intestinal disorder.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

An employee service record dated in March 1975 shows that the 
Veteran was an employee of the Federal Aviation 
Administration (FAA) from March 1961 (within one year 
following his discharge from service) to February 1975.  A 
letter from the Air Traffic Control Division to the Veteran 
dated in December 1972 shows that he had been found to be 
medically disqualified for air traffic control duties.  In a 
Written Brief Presentation dated in October 2009, the 
Veteran's representative asserts that there are FAA medical 
records of the Veteran dated from 1960 to 1972 which have a 
direct bearing on the Veteran's claims, but have not been 
associated with his claims file.

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 
2002 & Supp. 2009).  See also, Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, the RO/AMC should endeavor to obtain 
from the Civil Service all available medical examination and 
clinical findings pertaining to the Veteran during his 
employment at the FAA from March 1961 to February 1975.

Additionally, with regard to the issue of service connection 
for a gastro-intestinal disorder, a service treatment record 
dated in January 1955 shows that the Veteran was said to 
experience frequent epigastric discomfort and fullness for 10 
to 20 minutes after meals.  This was said to be mild and to 
require no treatment.  Thereafter, a service treatment record 
dated in May 1960 shows that the Veteran was treated for 
reported stomach trouble, and a diagnosis of gastroenteritis 
was given.

Subsequent to service, a private medical record from J. P. 
J., M.D., dated in April 1972 shows that the Veteran was 
evaluated for reported substernal chest pain, which was, in 
part, attributed to regurgitation of acid from his stomach up 
into his esophagus.  Following the development directed 
above, and given the potentially chronic nature of the 
Veteran's asserted gastro-intestinal disorder, the Board 
finds that the Veteran should be medically evaluated so that 
a determination may be made was to whether he has a current 
gastro-intestinal disorder that is etiologically related to 
his period of active service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to the issues of service connection for a 
cardiovascular disorder and hypertension, the Board finds 
that during his period of active service, the Veteran was 
diagnosed with suspected myocardial disease in April 1954, 
benign hypertension and high blood pressure in December 1954, 
and hypertension in January 1955.

Subsequent to service, the April 1972 private medical record 
from Dr. J. shows that the Veteran was evaluated for reported 
substernal chest pain.  Electrocardiogram, Master's exercise 
test, and chest X-ray were all normal.  It was recommended 
that the Veteran reduce the amount of tension he had.

Private hospital treatment records from the Baptist Hospital 
dated in July 1995 show that the Veteran was given an 
impression of hypertension and a history of cardiac 
arrhythmia.  Private hospital treatment records from the 
Williamson Medical Center dated in September 2001 show a 
diagnosis congestive heart failure (a history of hypertension 
was noted).  Hospital treatment records from the Baptist 
Hospital dated in September 2002 show treatment for reported 
chest pain.  The impression was old granulomatous disease.  
Private outpatient treatment records from J. H., M.D., dated 
from August 2003 to September 2005 show intermittent 
treatment for hypertension.  Private outpatient treatment 
records dated from April 2005 to October 2005 show 
intermittent treatment for symptoms associated with an 
irregular heart beat.  

The Veteran underwent a VA hypertension examination in April 
2007.  The examiner recognized the elevated blood pressure in 
service, but concluded that the Veteran's current 
hypertension did not begin during his period of active 
service.  However, in his opinion, the examiner relied, in 
part, on the fact that there was no diagnosis of hypertension 
during the Veteran's period of active service and no 
treatment recommended for hypertension during that period.  
As noted above, however, in December 1954 he was diagnosed 
with benign hypertension and in January 1955 he was diagnosed 
with hypertension.  Additionally, the VA examiner was not 
requested to provide an opinion as to the asserted 
cardiovascular disorder, and did not refer to the inservice 
treatment for chest pain and suspected myocardial disease.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As 
such, on remand, the Veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of his 
asserted hypertension and cardiovascular disease.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the FAA 
and/or other appropriate Federal agency 
and request a complete copy of all 
available medical examination and clinical 
findings pertaining to the Veteran during 
his employment at the FAA from March 1961 
to February 1975.  All efforts to obtain 
these records should be fully documented 
in the claims file.  If no such records 
exist, evidence should be included in the 
claims file indicating as such.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of his asserted gastro-intestinal 
disorder.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for the asserted disorder, the examiner is 
requested to render an opinion as to 
whether the Veteran has a current gastro-
intestinal disorder, and whether it is at 
least as likely as not etiologically 
related to his period of active service, 
to include the reported epigastric 
discomfort in January 1955 and the 
diagnosis of gastroenteritis in May 1960.  
Consideration should also be given to any 
medical treatment records of the Veteran 
from the FAA dated from March 1961 to 
February 1975 obtained as a result of this 
Remand.

If the examiner determines that the 
Veteran does not have a gastro-intestinal 
disorder, but that his asserted symptoms 
are attributed to a separate disorder, it 
should be determined whether the separate 
disorder is etiologically related to the 
Veteran's period of active service.

The examiner is also requested to opine 
whether it is at least as likely as not 
that the Veteran had developed peptic 
ulcer disease within one year following 
his separation from service, and if so an 
opinion should be provided as to the 
degree of disability at that time.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of his asserted hypertension and 
cardiovascular disease.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for the asserted disorders, the examiner 
is requested to render an opinion as to 
whether the Veteran currently has 
hypertension and a cardiovascular 
disorder, and whether it is at least as 
likely as not that either are 
etiologically related to his period of 
active service, to include the diagnosed 
high blood pressure (December 1954), 
hypertension (January 1955), and suspected 
myocardial disease (April 1954).  
Consideration should also be given to any 
medical treatment records of the Veteran 
from the FAA dated from March 1961 to 
February 1975 obtained as a result of this 
Remand.

The examiner is also requested to opine as 
to whether it is at least as likely as not 
that the Veteran had developed 
hypertension or cardiovascular disease 
within one year following his separation 
from service, and if so an opinion should 
be provided as to the degree of disability 
at that time.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


